— Judgment unanimously affirmed. Memorandum: Defendant contends that his conviction of robbery in the second degree was against the weight of the evidence. From our review of the record, we find no basis to disturb the jury’s determination to credit the victim’s rather than defendant’s testimony in reaching its verdict (see, People v Bleakley, 69 NY2d 490, 495; People v Bieniek, 175 AD2d 627). (Appeal from Judgment of Erie County Court, McCarthy, J. — Robbery, 2nd Degree.) Present — Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.